Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 6-7, 9-11,13-32, 35, and 76-85 are pending and under examination
Claims 1-2, 5, 8, 12, 33-34, 36-75 are cancelled,
Claims 82-85 are newly presented
Independent claims 76, 77, 11, and 35 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4,6-7,9-10,19-23,26-27,30-32, and 76-81  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al hereinafter Graham US 2015/0367589 in view of Langen US 2010/0263333 in further view of Graham et al. US 2010/0044423.
	Regarding claim 76, Graham discloses a method for forming a can (200 or 400) from a generally re-configurable blank (20 or 300; stack of flat blanks prior to folding about a mandrel par 0062-0063; fig.1) said method comprising:
(a) releasably supporting a reconfigurable blank in a first generally flat configuration ;(fig.1); 
(b) positioning a first portion (1316) of an outward facing surface of a blank support device (1312, 1700) located proximate a surface of said blank (308 with glue panel 310) while said blank is in said first orientation; 
(c)    rotating a first portion of said blank from said first configuration, around a second portion (306,304) of the outward facing surface of said blank support device (1318,1320; flat blank is rotated on the outward facing surfaces of the mandrel to fold the flat blank into a tube formation; fig.30);
(d)    rotating a second portion of said blank from said first configuration in an opposite rotational direction to the rotation of the first portion of the blank, around a third portion of the outward facing surface of said blank support device; (surface of panels is folded by rotating apparatuses to form a tube which creates inner surfaces when folded; par 0072) 
(e)    fixedly connecting said first and second portions of said blank together to form a generally tubular configuration around said blank support device (portion of glue folder plate 1364 rotates the glue panel and positions and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device); wherein during said rotating of said first portion of said blank, said blank is engaged by said first rotating apparatus (1324, 1340, 1364) on a surface side of said blank which forms part of an inward facing surface of said blank when said blank is in said second generally tubular configuration (figure 33 shows a tubular configuration of blank panels being rotated and connected together); and wherein during said rotating of said second portion of said blank, said blank is engaged by said second rotating apparatus (1344, 1326)on a surface side of said blank which also forms part of said inward facing surface of said blank when said blank is in said generally tubular configuration (par 0072).




    PNG
    media_image1.png
    517
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    485
    513
    media_image2.png
    Greyscale

Graham fails to explicitly teach the rotating device engages an inner facing surface of the formed can. 
However Langen teaches a blank folding method that includes holding a magazine 110 of flat blanks 400 such that the foreword most blank is the one that is to be folded; par 0082; figs 1-2; and pulling the blank by suction to the panels that will be formed around an outer surfaces of a mandrel and create the inner surfaces of the formed case; and further teaches that air suction cups 220a and 220b may be fixedly mounted to outer or forward facing face 219a of the panel rotating device 219; par 0107; figures 9-13.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have a stack of blanks in line with the folding apparatus, to simplify the movement and the equipment needed to form each box continuously; and to move the location of the suction rotating apparatus to have control of either side of the panels being folded depending on the orientation and type of the case being folded from the flat blank.

    PNG
    media_image3.png
    444
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    361
    570
    media_image4.png
    Greyscale

Graham 589’ teaches folding panels about a mandrel or blank support device but doesn’t explicitly disclose that the mandrel is stationary during the folding operation.
	However Graham 423’ teaches a system of manufacturing a panel container about a stationary or non-stationary mandrel (stationary mandrel 514; par 0048)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the mandrel support device of Graham 589’ with the stationary mandrel of Graham 423’ as a simple substitution between support devices to provide an inexpensive and secure container (par 0055).
	
	Regarding claim 2, Graham 589’ as modified by Langen in further view of Graham 423’ substantially teaches the method as claimed in claim 76 wherein during said rotating of said second portion of said blank, said blank is engaged by a first rotating apparatus (1324, 1340, 1364) on said surface side which forms part of said inner surface of said blank when said blank is in said generally tubular side wall configuration (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded; Graham par 0072).
	Regarding claim 3, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 2 wherein said second portion of said outward facing surface of said blank support device has a recess (top face 1706 has a recess 1708), said recess of said second portion of said outward facing surface of said blank support device being configured to receive a portion of said first rotating apparatus therein (Graham teaches a portion of glue folder plate 1364 rotates the glue panel and positions and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device); and wherein when said first rotating apparatus rotates (Graham 1340,324,1364)  said second portion of said blank from said first orientation around the second portion of the surface of said blank support device, at least part of the second portion of the blank is held substantially against the second portion of the outward facing surface of the blank support device and a portion of said first rotating apparatus is received in said recess of said second portion of said outward facing surface of said blank support device (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324)
	Regarding claim 4, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 3 wherein said recess (1708) of said second portion of said outward facing surface of said blank support device is an opening through a side wall (1706) of said blank support device, and at least a part of said first rotating apparatus passes through said opening (Graham teaches a portion of glue folder plate 1364 rotates the glue panel and positions and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device).
	Regarding claim 5, Graham 589’ as modified by Langen in further view of Graham 423’ substantially teaches the method as claimed in claim 2 wherein during said rotating of said third portion of said blank, said blank is engaged by a second rotating apparatus (1344, 1326) on a surface side which forms an inner surface of said blank when said blank is in said generally tubular side wall configuration (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded; Graham par 0072).
	Regarding claim 6, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 5 wherein said third portion of said outward facing surface of said blank support device has a recess (1708), said recess of said third portion of said outward facing surface of said blank support device being configured to receive a portion of said second rotating apparatus therein (1344,1326); and wherein when said second rotating apparatus rotates said third portion of said blank from said first orientation around the third portion of the outward facing surface of said blank support device (Graham par 0100-0104), at least part of said third portion of the blank is held substantially against the second portion of the surface of the blank support device and a portion of said first rotating apparatus is received in said recess of said third portion of said outward facing surface of said blank support device (portion of glue folder plate 1364 rotates the glue panel and positions and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device).
	Regarding claim 7, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 3 wherein said recess (1708) of said third portion of said outward facing surface of said blank support device is an opening through a side wall (1706) of said blank support device, and at least a part of said second rotating apparatus passes through said opening (Graham teaches portion of glue folder plate 1364 rotates the glue panel and positions and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device).
Regarding claim 9, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 76 wherein (e) comprises bringing edges of the second and third portions of said blank into close proximity with each other and interconnecting the edges of the second and third portions of the blank to thereby form said blank to provide a generally tubular side wall configuration around said outward facing surface of said blank support device configuration (Graham teaches glue panel 310 shown in figure 33 which hold the formed tubular container together by presser to interconnect the panels at edges of the blank)..
	Regarding claim 10, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 9 wherein said edges of the second and third portions of said blank are brought into abutment with each other (Graham teaches glue panel 310 shown in figure 33 which hold the formed tubular container together by presser to interconnect the panels).
	Regarding claim 19, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 76 wherein said blank comprises first, second and third portions which form said generally tubular side wall configuration and an opening closure portion extending away from the tubular side wall configuration, and wherein said method further comprises, after the generally tubular side wall configuration has been formed, rotating said opening closure portion to close an opening in said tubular side wall configuration, and opening in said generally tubular shaped side wall configuration comprising one of said opposed first and second end opening (the bottom panels folded and sealed together have a larger perimeter before the panels are folded inward and created a sealed bottom opening at the bottom of the formed container which is interpreted as an installed bottom cup component in Graham par 0083-0084).
Regarding claim 20, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 19 wherein said opening closure portion has an outer perimeter configuration that is larger than the opening in said tubular side wall configuration, such when said opening closure portion is rotated to close an opening in said tubular side wall configuration said opening closure portion has an outer perimeter area that bends to assist in forming a seal with an inner wall area of said opening in said tubular side wall configuration (the bottom panels folded and sealed together have a larger perimeter before the panels are folded inward and created a sealed bottom opening at the bottom of the formed container which is interpreted as an installed bottom cup component in Graham par 0083-0084).
Regarding claim 21, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 19 wherein said opening in said tubular side wall configuration is a bottom opening configuration (the bottom panels folded and sealed together have a larger perimeter before the panels are folded inward and created a sealed bottom opening at the bottom of the formed container which is interpreted as an installed bottom cup component in Graham par 0083-0084).
Regarding claim 22, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 19 wherein said opening in said tubular side wall configuration is a top opening (top opening and bottom openings are formed by the tubular container being formed when side panels are connected together, the top opening can be seen in above figure 2).
Regarding claim 23, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 19 wherein said opening closure portion is sealed with said tubular side wall configuration to seal said opening (the bottom panels folded and sealed together have a larger perimeter before the panels are folded inward and created a sealed bottom opening at the bottom of the formed container which is interpreted as an installed bottom cup component in Graham par 0083-0084).

Regarding claim 26, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 76 wherein said blank is a blank for a paper material can (containers formed from paperboard and/or corrugated paperboard; Graham par0002).
Regarding claim 27, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 26 wherein said blank comprises a multi-layered structure material (graham discloses that the containers may be formed form corrugated paper board, the broadest reasonable definition is a fluted sheet and one or two flat linerboards which would include at least 2 or multi-layered structure material; Graham par 0003).
Regarding claim 30, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 26 wherein said paper material is a paperboard material (containers formed from paperboard and/or corrugated paperboard; Graham par 0002).
Regarding claim 31, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 76 wherein said reconfigurable blank comprises a blank having a plurality of foldable panels (302,304,306,308,310, and further comprising side and bottom panels).
Regarding claim 32, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 31 wherein said blank support device (mandrel 1312, 1704) comprises a plurality of outward facing side surface areas that are rectangular in shape and wherein said blank has a plurality of side wall panels that are of a rectangular shape that are substantially the same size as the outward facing surface areas of the blank support device (1316, 1318, 1320 support side panels as shown in figure 30-33).
Regarding claim 35, Graham discloses a system for forming a can from a re-configurable blank, said system comprising: (a) a blank support device having an outward facing surface (Mandrels 1312 or 1704; figs 30-33), said blank support device being positioned such that in operation a first portion of said outward facing surface of said blank support device is located proximate a first portion of said blank while said blank is in said first orientation (mandrel side 1316 proximate 308 and 310); (b) a rotating sub-system operable such that while said first portion of said blank is in said first orientation, said rotating sub-system is operable to rotate (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration) (i) a second portion of said blank from said first orientation around a second portion of the outward facing surface of said blank support device (side panels are rotated about mandrel while first portion is held in place as seen in figure 30-33; par 0100-0104); and (ii) a third portion of said blank around a third portion of the outward facing surface of said blank support device to form a generally tubular side wall configuration around said outward surface of said blank support device (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded; par 0072).wherein during said rotating of said blank with a rotating sub-system such that while said first portion of said blank is in said first orientation, said rotating sub-system rotates (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration) (i) a second portion of said blank from said first orientation around a second portion of the outward facing surface of said blank support device (side panels are rotated about mandrel while first portion is held in place as seen in figure 30-33; par 0100-0104); and (ii) a third portion of said blank around a third portion of the outward facing surface of said blank support device to form a generally tubular side wall configuration around said outward surface of said blank support device (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded; par 0072). Graham fails to explicitly teach the rotating devices engages an inner facing surface of the formed can. 
However Langen teaches a blank folding method that includes holding a magazine 110 of flat blanks 400 such that the foreword most blank is the one that is to be folded; par 0082; figs 1-2; and pulling the blank by suction to the panels that will be formed around an outer surfaces of a mandrel and create the inner surfaces of the formed case; and further teaches that air suction cups 220a and 220b may be fixedly mounted to outer or forward facing face 219a of the panel rotating device 219; par 0107; figures 9-13.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have a stack of blanks in line with the folding apparatus, to simplify the movement and the equipment needed to form each box continuously; and to move the location of the suction rotating apparatus to have control of either side of the panels being folded depending on the orientation and type of the case being folded from the flat blank.

    PNG
    media_image3.png
    444
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    361
    570
    media_image4.png
    Greyscale

Graham 589’ teaches folding panels about a mandrel or blank support device but doesn’t explicitly disclose that the mandrel is stationary during the folding operation.
	However Graham 423’ teaches a system of manufacturing a panel container about a stationary or non-stationary mandrel (stationary mandrel 514; par 0048)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the mandrel support device of Graham 589’ with the stationary mandrel of Graham 423’ as a simple substitution between support devices to provide an inexpensive and secure container (par 0055).
	
Regarding claim 77, Graham discloses method for forming a container (200 or 400) from a generally flat re-configurable blank (20 or 300; fig.1 shows a flat blank) using a blank support device (Mandrels 1312 or 1704; figs 30-33), said blank support device comprising an outward facing surface (plurality of sides of the mandrel form the outward facing surface; par 0100-0104; portions 1316,1318,1320 form pars of the outward surface), said outward facing surface of said blank support device configured for forming a tubular shaped blank around said outward facing surface of said blank support device (fig.33), wherein the blank comprises a first side surface and a second side surface on an opposite side of said blank to said first side surface (2 sides of the flat blank), and wherein said blank further comprises first, second, third and fourth blank portions (with a plurality of blanks panels that form the folded can or box), said method comprising:
(a)    releasably holding said generally flat foldable blank proximate the blank support device (surface of panels is held and folded by rotating apparatuses to form a tube which creates inner surfaces when folded; Graham par 0072);
(b)    engaging the first blank portion of the blank on the first side surface of the blank with a blank rotating sub-system (1324,1340,1364) and rotating the first blank portion with the second blank portion joined thereto around a first portion of the outward facing surface of the blank support device to hold the first side surface of the first portion of the blank against the first portion of the outward facing surface of the blank support device in a face-to-face relation to each other (Graham figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324);
(c)    engaging the third blank portion (302) of the blank on the first side surface of the blank with said blank rotating sub-system and rotating the third blank portion with the fourth portion joined thereto, in an opposite rotational direction to the rotation of the first and second portions of the blank, around a second portion of the outward facing surface of the blank support device to hold the first side surface of the third portion of the blank against the second portion of said outward facing surface of said blank support device in a face-to-face relation to each other (par 0100-0104);
(d)    reconfiguring the second and fourth portions of the blank with said blank rotating subsystem to form said tubular shaped blank from the first, second, third and fourth blank portions around the outward facing surface of the blank support device and fixedly connecting the second and fourth blank portions together to secure the blank in the tubular shaped blank around the outward facing surface of said blank support device; wherein an inward facing tubular surface of the tubular shaped blank is formed from the first side surface of the blank (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration).
Graham fails to explicitly teach pulling each blank from a stack of magazines with the rotating device and further handling the blank on the surface that forms an inner facing surface of the formed box. 
However Langen teaches a blank folding method that includes holding a magazine 110 of flat blanks 400 such that the foreword most blank is the one that is to be folded; par 0082; figs 1-2; and pulling the blank by suction to the panels that will be formed around a mandrel and create the inner surfaces of the formed case; and further teach that air suction cups 220a and 220b may be fixedly mounted to outer or forward facing face 219a of the panel rotating device 219; par 0107; figures 9-13.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have a stack of blanks in line with the folding apparatus, to simplify the movement and the equipment needed to form each box continuously; and to move the location of the suction rotating apparatus to have control of either side of the panels being folded depending on the orientation and type of the case being folded from the flat blank.

    PNG
    media_image3.png
    444
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    361
    570
    media_image4.png
    Greyscale

Graham 589’ teaches folding panels about a mandrel or blank support device but doesn’t explicitly disclose that the mandrel is stationary during the folding operation.
	However Graham 423’ teaches a system of manufacturing a panel container about a stationary or non-stationary mandrel (stationary mandrel 514; par 0048)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the mandrel support device of Graham 589’ with the stationary mandrel of Graham 423’ as a simple substitution between support devices to provide an inexpensive and secure container (par 0055).
	

Regarding claim 78, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 77 wherein (d) comprises bringing edges of the second and fourth portions of said blank into close proximity with each other and interconnecting the edges of the second and third portions of the blank to thereby form said blank to provide a generally tubular side wall configuration around said outward facing surface of said blank support device (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration).
Regarding claim 79, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 77 wherein said outward facing surface of said blank support device has a first recess (portion of glue folder plate 1364 rotates the glue panel and positions and seals the glue panel to the panel 302 in the recess 1708 which is interpreted as receiving at least a portion of the first rotating device), said first recess being configured to receive a first rotating apparatus (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration) portion of said blank rotating sub-system therein; and wherein when said blank rotating sub-system rotates said first blank portion of said blank around the first portion of the outward facing surface of said blank support device, the first blank portion of the blank is held substantially against the first portion of the outward facing surface of the blank support device and said first rotating apparatus portion of said blank rotating sub-system is received in said first recess of said first portion of said outward facing surface of said blank support device (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration).
Regarding claim 80, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 79 wherein said outward facing surface of said blank support device has a second recess, said second recess being configured to receive a second rotating apparatus portion of said blank rotating sub-system therein; and wherein when said blank rotating sub-system rotates said second blank portion of said blank around the second portion of the outward facing surface of said blank support device, the second blank portion of the blank is held substantially against the second portion of the outward facing surface of the blank support device and said second rotating apparatus portion of said blank rotating sub-system is received in said second recess of said second portion of said outward facing surface of said blank support device.
Graham discloses a first recess 1708 which allows for access inside the mandrel, but fails to explicitly teach a second recess, 
However it would have been obvious to one having ordinary skill in the art before the effective filing to duplicate the number of recesses for greater access to the walls of the blank and to help support the blank on the mandrel during rotation in order for the second rotating apparatus to be received in the second recess. 

Regarding claim 81, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 78 wherein said container is a can (after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in par 0083-0084).
	Regarding claim 84, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 76 wherein said first rotating apparatus comprises a first rotatable drive shaft operably connected to a first rotational drive unit, operable for rotation in both a clockwise and anti-clockwise rotational direction under control of a controller, said first rotating apparatus further comprising a first articulating arm extending from said first drive shaft, and a first end effector mounted on said first articulating arm operable to releasably engage a surface of a blank at a first location (control system 1004 is coupled to each actuator 1332,1334,1336,1356,1358,1360,1362,1397,and 1504 for controlling operation thereof. Actuators 1332,1334,1336,1356,1358,1360,1362,1397,are configured to independently drive and position the associated devices and or components as instructed by control system 1004).
Regarding claim 85, Graham 589’ as modified by Langen in further view of Graham 423’substantially teaches the method as claimed in claim 84 wherein said second rotating apparatus is transversely spaced from said first rotating apparatus and wherein said second rotating apparatus comprises a second rotatable drive shaft operably connected to a second rotational drive unit, operable for rotation in both a clockwise and anti-clockwise rotational direction under control of said controller, said second rotating apparatus further comprising a second articulating arm extending from said second drive shaft, and second end effector mounted on said second articulating arm operable to releasably engage said surface of a blank at a second location transversely spaced from said first location (control system 1004 is coupled to each actuator 1332,1334,1336,1356,1358,1360,1362,1397,and 1504 for controlling operation thereof. Actuators 1332,1334,1336,1356,1358,1360,1362,1397,are configured to independently drive and position the associated devices and or components as instructed by control system 1004).



	 
Claims 11,13-18,24-25,28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al hereinafter Graham US 2015/0367589 in view of Langen US 2010/0263333 in further view of Chen US 5,772,568.
Regarding claim 11, Graham discloses a method comprising: 
(a)    supporting a reconfigurable blank in a first orientation (fig.1);
(b)    positioning a first portion (1316) of an outward facing surface of a blank support device (mandrel for rotating the flat blank 1312,1700) proximate a first portion of said blank while said blank is in said first orientation (308 with glue panel 310);
(c) while said first portion of said blank is in said first orientation, rotating a second portion (306,304) of said blank from said first orientation (fig.30), around a second portion of the outward facing surface of said blank support device(1318,1320); (d) while said first portion of said blank is in said first orientation, rotating a third portion (302) of said blank from said first orientation, around a third portion (1706) of the outward facing surface of said blank support device (par 0100-0104;figure 33 shows a tubular configuration of blank panels being rotated and connected together).
 (e) interconnecting the first and second portions of the blank to secure said blank in said generally tubular side wall configuration comprising bringing edges of the second and third portions of said blank into close proximity with each other (figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration) and interconnecting the edges of the second and third portions of the blank to thereby form a blank that has a generally tubular side wall configuration for said can around said outward facing surface of said blank support device (glue panel 310 shown in figure 33 which hold the formed tubular container together by presser to interconnect the panels which forms a tubular container): wherein said edges of said second and third portions are interconnected and herein when interconnecting said second and third portions of said blank said sealing tape portion is positioned between an outward facing surface portion of said blank support device and an inner surface portions of said second and third portions of said blank (surface of panels are folded by rotating apparatus’ to form a tube which creates inner surfaces when folded connecting second and third portions; par 0072).
Graham teaches wherein said edges of said second and third portions are interconnected by an adhesive buts fails to explicitly disclose sealing with a sealing tape portion that is interconnected to both said second and third portions.
However Chen teaches forming a container with first and second and third folding units 3, 4 and 5 and a sealing device 6 for attaching glue tape to flaps to form the container seal col. 3 lines 50- 65 sealing tape using sealing tape applicators with the rotating apparatus (col.3 lines 15-62).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the adhesive applicator as taught by graham with the sealing tape as taught by Chen as a simple substitution between types of adhesives used in a container making and to have the continuous production of folding and sealing occur without interruption (col. 1 lines 5-10).
Graham fails to explicitly teach pulling each blank from a stack of magazines with the rotating device and further handling the blank on the surface that forms an inner facing surface of the formed box. 
However Langen teaches a blank folding method that includes holding a magazine 110 of flat blanks 400 such that the foreword most blank is the one that is to be folded; par 0082; figs 1-2; and pulling the blank by suction to the panels that will be formed around a mandrel and create the inner surfaces of the formed case; and further teach that air suction cups 220a and 220b may be fixedly mounted to outer or forward facing face 219a of the panel rotating device 219; par 0107; figures 9-13.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have a stack of blanks in line with the folding apparatus, to simplify the movement and the equipment needed to form each box continuously; and to move the location of the suction rotating apparatus to have control of either side of the panels being folded depending on the orientation and type of the case being folded from the flat blank.

    PNG
    media_image3.png
    444
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    361
    570
    media_image4.png
    Greyscale


	Regarding claim 13, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 11 wherein said sealing tape portion is provided from a reel of sealing tape, to be positioned between said outward facing surface portion of said blank support device and said inner surface portions of said second and third portions of said blank (graham teaches glue panel 310 is when in figure 33 which hold the formed tubular container together by presser to interconnect the panels).
However Chen teaches forming a container with first and second and third folding units 3, 4 and 5 and a sealing device 6 for attaching glue tape to flaps to form the container seal col. 3 lines 50- 65 sealing tape using sealing tape applicators with the rotating apparatus (col.3 lines 15-62).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the adhesive applicator as taught by graham with the sealing tape as taught by Chen as a simple substitution between types of adhesives used in a container making and to have the continuous production of folding and sealing occur without interruption (col. 1 lines 5-10).
Regarding claim 14, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 11, said method further comprises releasably holding said first portion of said blank in said first orientation (Graham figure 31 and 32 show during rotation of the blank panels rotates around the mandrel 1704 and shows the panels being held in place by first rotating device 1340,1324 and also can operably release the held panels as seen in figure 31 which shows folding device 1344 which is not holding the panel into a close configuration).
Regarding claim 15, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 14, wherein after (e), further comprising (f) releasing said first portion of said blank from said first orientation and moving said first, second and third portions of said blank with said case blank support device to another location for forming a bottom portion of said can.
(after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in Graham par 0083-0084).

    PNG
    media_image5.png
    336
    310
    media_image5.png
    Greyscale

	Regarding claim 16, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 13 further comprising releasably holding said first portion of said blank in said first orientation, and wherein after (e), further comprising (f) releasing said first portion of said blank from said first orientation and moving said first, second and third portions of said blank with said case blank support device to another location for forming a bottom portion of said can (Graham discloses after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in Graham par 0083-0084).

Regarding claim 17, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 16 wherein during said moving of said first, second and third portions of said blank with said case blank support device to said another location for forming a bottom portion of said can, said sealing tape portion is moved therewith and said sealing tape portion extends another sealing tape portion from said reel of sealing tape to be subsequently positioned between an outward facing surface portion of said blank support device and inner surface portions of second and third portions of another blank  (graham teaches and automated adhesive applicator 1210 that applies adhesive to predetermined area of blank 20, par 0064, and further teaches a glue panel 310 or panel with adhesive and further after forming the generally tubular shape, a bottom folder assembly 1308, including bottom side panel folders 1398, bottom end panel folders 1402 and a lower plate 1404, move the panel folder towards mandrel support device further explained in Graham par 0083-0084; par0081).
However Chen teaches forming a container with first and second and third folding units 3, 4 and 5 and a sealing device 6 for attaching glue tape to flaps to form the container seal col. 3 lines 50- 65 sealing tape using sealing tape applicators with the rotating apparatus (col.3 lines 15-62).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the adhesive applicator as taught by graham with the sealing tape as taught by Chen as a simple substitution between types of adhesives used in a container making and to have the continuous production of folding and sealing occur without interruption (col. 1 lines 5-10).
Regarding claim 18, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 15, wherein at said another location a bottom cup component is installed in a bottom opening of said generally tubular side wall configuration (the bottom panels folded and sealed together form a cup at the bottom of the formed container which is interpreted as an installed bottom cup component in Graham par 0083-0084).

Regarding claim 24, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 17 wherein said blank comprises first, second and third portions which form said generally tubular side wall configuration and a first opening closure portion extending away from the tubular side wall configuration and a second closure portion extending away from the tubular side wall configuration in a longitudinally opposite direction to said first opening closure portion, and wherein said method further comprises, after the generally tubular side wall configuration has been formed: (i) rotating said first opening closure portion to close a bottom opening in said tubular side wall configuration and (ii) rotating said second opening closure portion to close a top opening in said tubular side wall configuration, said top opening in said generally tubular side wall configuration comprising one of said opposed first and second end openings and the bottom opening in said generally tubular side wall configuration comprising the other of said opposed first and second end openings(the bottom panels folded and sealed together have a larger perimeter before the panels are folded inward and created a sealed bottom opening at the bottom of the formed container which is interpreted as an installed bottom cup component in Graham par 0083-0084).
Regarding claim 25, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 24 wherein said first opening closure portion is sealed with said tubular side wall configuration to seal said bottom opening and said second opening closure portion is sealed with said tubular side wall configuration to seal said top opening (the bottom panels folded and sealed together have a larger perimeter before the panels are folded inward and created a sealed bottom opening at the bottom of the formed container which is interpreted as an installed bottom cup component in Graham par 0083-0084).

Regarding claims 28-29, Graham in view of Langen and Chen substantially teaches a method as claimed in claim 27 wherein said blank comprises: (i) a first paper based substrate;
Buts fails to teach (ii) a bondable plastic layer that provides an inner layer for said can; and (iii) a metallic foil layer disposed between said paper based substrate layer and said bondable plastic layer.
	However Chen teaches forming a container with first and second and third folding units 3, 4 and 5 and a sealing device 6 for attaching glue tape to flaps to form the container seal col. 3 lines 50- 65 sealing tape using sealing tape applicators with the rotating apparatus (col.3 lines 15-62).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the adhesive applicator as taught by graham with the sealing tape as taught by Chen as a simple substitution between types of adhesives used in a container making and to have the continuous production of folding and sealing occur without interruption (col. 1 lines 5-10).
Claims 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al hereinafter Graham US 2015/0367589 in view of Langen US 2010/0263333 in further view of Chen US 5,772,568 in further view of Graham et al. US 2010/0044423.

Regarding claim 83, Graham, Langen and Chen substantially teach the method as claimed in claim 1, a sealing device, said sealing device (sealing devices are taught by Graham, Langen and Chen, Chen further teaches sealing arms with the sealing tape as recited in claim 11) comprising a longitudinal sealing jaw operable to engage with and disengage from engagement with said longitudinal edges of said second and third portion of said blank so as to form said seal between said longitudinal edges of said second and third portion of said blank at an inward facing surface of said blank. but fails to explicitly teach further comprising engaging with an outer surface side of said blank while said blank support device remains stationary, with
Graham 589’ teaches folding panels about a mandrel or blank support device but doesn’t explicitly disclose that the mandrel is stationary during the folding operation.
	However Graham 423’ teaches a system of manufacturing a panel container about a stationary or non-stationary mandrel (stationary mandrel 514; par 0048)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the mandrel support device of Graham 589’ with the stationary mandrel of Graham 423’ as a simple substitution between support devices to provide an inexpensive and secure container (par 0055).
	
Allowable Subject Matter
Claim 82 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record Graham 589,and 423’, Langen and Chen teaches folding a container with a plurality of rotating folding arms, and a support device such as a mandrel but fails to teach alone or in proper combination wherein the bringing edges of the second and fourth portions of said blank into close proximity with each other comprises (i) engaging the second blank portion of the blank on an opposite second side surface of the blank to the first side surface of the blank with a third blank rotating apparatus portion of said rotating sub-system and rotating the second blank portion joined thereto around a third portion of the outward facing surface of the blank support device to hold the first side surface of the second portion of the blank against the second portion of the outward facing surface of the blank support device in a face-to-face relation to each other and (ii) .engaging the fourth blank portion of the blank on an opposite second side surface of the blank to the first side surface of the blank with a fourth blank rotating apparatus portion of said rotating sub-system and rotating the fourth blank portion joined thereto around a fourth portion of the outward facing surface of the blank support device to hold the first side surface of the fourth portion of the blank against the fourth portion of the outward facing surface of the blank support device in a face-to-face relation to each other, along with all the remaining limitation is the claims and any intervening claims.

	
Response to Arguments
Applicant’s arguments, see applicant arguments, filed 9/30/2021, with respect to the rejection(s) of claim(s) 2-7,9-32,35,76 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Graham US 2015/0367589 in view of Langen US 2010/0263333 in further view of Chen US 5,772,568 in further view of Graham et al. US 2010/0044423.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731